Citation Nr: 1417559	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C prior to April 8, 2010, and a rating in excess of 20 percent on and after April 8, 2010.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In this decision, the RO awarded an initial evaluation of 10 percent for hepatitis C, effective from October 2, 2002. 

During the course of the appeal, the Veteran testified at Travel Board hearings at the RO before Veterans Law Judges (VLJ) in December 2005 (regarding service connection) and in June 2011 (regarding higher ratings).  Transcripts of those hearings are of record.  The VLJ who conducted the June 2011 Travel Board hearing is now retired.  In a February 2014 letter, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in March 2014 the Veteran submitted a statement that continued his arguments and he indicated that he did not wish to appear at another hearing.

The Board notes that in November 2013, a 20 percent rating was granted for hepatitis C, effective April 8, 2010.  The Veteran's hepatitis C claim remains on appeal on the basis of the initial rating assigned, and therefore the claim on appeal already encompasses the ratings assigned before and after April 8, 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's hepatitis C was productive of daily fatigue, malaise, and some liver enlargement from October 2002; without minor weight loss or incapacitating episodes with a total duration of a least four weeks within a 12-month period.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for hepatitis C have been met from October 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Review of the record reveals that all appropriate notice and development has been accomplished.  See 38 U.S.C.A. § 5100 et seq.  Examinations have been conducted.  Notice as to what evidence needed, as well as the type of evidence necessary to establish a disability rating and effective date for that disability, has been provided.  A letter dated in February 2003 provided pertinent notice and development information in regard to reopening a claim, as well as those requirements for service connection.  There is no indication that there is additional evidence or development that should be undertaken.  

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran. 

Pursuant to the Board's August 2011 remand directive, the Veteran was provided VA compensation examination for medical opinion concerning the severity of his hepatitis C.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to higher ratings.  The Board finds that the VA examination is more than adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Likewise, the Board finds that there was compliance with its August 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. 

Increased Rating Claim

The Appellant seeks higher initial evaluations for service-connected hepatitis C.  Under Diagnostic Code 7354, a 0 percent rating is warranted for hepatitis C that is nonsymptomatic. 

A 10 percent rating is warranted for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354.  For purposes of rating conditions under Diagnostic Code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1)-(2).

As early as February 2003, private medical records from Mobile Diagnostic Center show treatment and evaluation for hepatitis C.  He was described as fatigued, malaise, and chronically thin.  

In February 2006, he sought treatment for a pulmonary disorder at Providence Hospital.  In reporting his medical history, it was noted that he had a history of hepatitis C.  His liver function tests (LFTs) were normal.  

The Appellant underwent VA examination in July 2007.  At this time, the claims file was unavailable for review.  The Appellant complained of easy fatigability, tiredness, joint pain, and mild upper right quadrant pain.  He denied nausea or vomiting, anorexia, loose stools, dark or tea colored urine, prescribed bed rest in the last 12 months, or any then-current treatment for hepatitis C.  He reported stable weight all of his life.  Objectively, the Appellant was in no acute distress.  Liver edge and spleen were nonpalpable, no pulsatile masses were noted, and there was no abdominal tenderness.  The Appellant was not jaundiced.  The assessment was hepatitis C, with normal liver functions. 

The Appellant underwent VA examination in April 2010.  At this time, the claims file was again unavailable for review.  The Appellant complained of persistent severe fatigue, malaise, moderate nausea occurring twice a week and lasting for a couple days, off-and-on anorexia for past 5 years, and moderate right upper quadrant pain occurring with activity or manual labor.  He denied vomiting, medication to improve appetite-although he reported having had some medication in the past that did not work well.  He denied physician prescribed bed rest, medications, restricted diet, and hemorrhage from varices (hematemesis and melena).  Objectively, the Appellant appeared well-nourished and weighed 136.5 pounds.  The abdomen was soft with normal bowel sounds.  There was tenderness over the right upper quadrant with palpation, but no guarding or rebounding.  No masses, organomegaly, or muscle wall abnormality was found.  The examiner stated that "[t]he subjective complaints and/or clinical responses do not appear to be adequately explained by the available objective evidence at this time."  Liver ultrasound showed borderline hepatomegaly, otherwise negative study.  The diagnosis was hepatitis C with mild functional limitations.  

In July 2010, the Appellant reported that he had been hospitalized in Biloxi, Mississippi, for liver failure.  He stated that he underwent chemotherapy.  At his travel Board hearing in June 2011, the Appellant again reported that he had been hospitalized and treated with chemotherapy in 2010.  However, as explained below, there is no medical evidence of liver failure let alone chemotherapy. 

Pursuant to a Board remand the AMC obtained additional VA records.  These records date between June 2010 and September 2011 (in the November 2013 rating decision, the RO incorrectly dated the records between June 2010 and September 2013).  These records show that in June 2010, the Veteran began hepatitis C treatment to include Interferon therapy.  This treatment improved his condition; however, due to mental health complications this treatment ended.  There were no findings, complaints, or diagnoses regarding liver failure or cancer.    

A VA examination was conducted in December 2011.  The examiner described the Veteran's medical history, which included his 2010 hepatitis treatment.  It was noted that all his recent LFT's and urine testing were normal.  There was no evidence of anemia.  He had daily fatigue and right upper quadrant pain.  In responding to the medical questionnaire, the examiner indicated that his nausea and fatigue were near constant and debilitating.  

A VA general medical examination was conducted in February 2012 in conjunction with a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).  The Veteran reported that he had upper abdominal pain for eight months.  He reported a lack of appetite as well as lack of energy.  However, he had not been hospitalized or prescribed bed rest by his physician.  He was generally fatigued due to hepatitis C.  The fatigue was described as daily.  He occasionally had difficulty with the completion of activities of daily living.  He reported that he retired in 2002, as a cement contractor.  This was precipitated by his non service connected back disability.  His hepatitis C had no effect on his occupation.  The examiner reiterated that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver condition during the previous 12 months.  In responding to the medical questionnaire, the examiner indicated that his nausea and fatigue were daily.  

The medical evidence of record shows that the Veteran has experienced daily fatigue secondary to his hepatitis C since filing his claim.  Such a finding is also consistent with the private and VA treatment reports, which specifically found that the Veteran experienced daily fatigue, with daily malaise and intermittent nausea.  Dietary adjustment was sometimes used for treatment.  Accordingly, the preponderance of the medical evidence of record shows that the Veteran has experienced daily fatigue secondary to his hepatitis C since 2002 (the date of the claim).  Therefore, a 20 percent rating is warranted for the Veteran's hepatitis C for the period prior to April 8, 2010.  

However, a rating in excess of 20 percent is not warranted as there is no evidence of record that the Veteran has ever experienced weight loss secondary to his hepatitis C.  Since his initial treatment, for the most part, his weight has been stable.  Additionally, the Veteran may be eligible for a higher rating if he experiences certain incapacitating episodes; however, there is no supporting evidence here suggesting this.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  The Board acknowledges that at the December 2011 VA examination, the Veteran's hepatitis C was described as near constant and debilitating.  As noted above, for purposes of this claim, incapacitating episodes are defined as "periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7354 Note (2).  The record does not show the Veteran ever required bed rest for his hepatitis C symptoms, nor were his symptoms ever defined as being acute or severe.  Furthermore, at the VA examination conducted 2 months later his symptoms were described as daily.  The rating schedule takes into consideration periods of exacerbations.  

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's reported symptoms are those contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a 20 percent rating for hepatitis C from October 2, 2002, is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

However, a rating higher than 20 percent is not warranted.  To this extent, the appeal is denied. 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


